Opinion by WIDlliH A. BSEt. Judge.
The Oity of Bow Orleans, plaintiff heroin, olaima the aim of #2A2.86 fox damages allegal to have been sustained hy a oolllaion hetween ita and defendant1 a automobile at the ooxner of OanáL and. White Streeta, on Januexy 26, 1928, about 11 o'olook a.m. Defendant filed exoeptiona to plaintiff'a petition on the ground of vagueness and that asm# oiaoioeed no right or eanae of notion, and answering to the menta denied apeoifioally the several allegationa of the petition, There la no counter charge ef negligence tfh.any special defense. The above exoeptiona were overruled, and from a Judgment in favor of defendant plaintiff has appealed.
¿tí. We find the facta of this case,that on the morning of the accident plaintiff's oar, occupied only and Operated by the chauffeur, was going out Canal Street on the lower side in the direction of the lake; that at the intersection of lower Canal and Waite Streets plaintiff'a car was stopped and wee then driven at eibont five miles an hour a arose the railway tracks* all She while keeping to the left rather than to the rtgftt of Wald crossing, as required by the oity ordinances offered la evldenee; that while plaintiff’s ear was thus crossing the upper aide of Canal Street, at a point mors than half-way aoroaa upper Canal Street, defendant's self-driven ear wap going aoout 18 miles an hour in a direction towarea the river and on that part of upper Canal Street Where it had a right to he. It this point it collided with plaintiff'a car, damaging the hood, right running hoard, the right frod^Tfender, right splash guard and right front door of plaintiff's oar. Defendant's car sustained damages to the radiator, hood, front lamp, front axle and frame.etc. *87She extent of damages sustained to eaoh ear i« not in dispute and no reocnveatioml demand for dsmagee If claimed. Hiñe .wttv nesses have testified in this ease. Sheix tastlnonjr, in way raspeóte most oonflioting, need not he here disotmeed. fhe .*Ti'.“ denoe which lmpresees us is, that neither ear was violating the speed limit and that no other wehio3.es were going in either dir eat ion to hinder, impede or obstruct the proper driving of the oolliding ears. She praaenoe of the oandy-wagon standing at the upper lake oorner of upper Canal and White Streets did not, in any manner, cause the aooiasnt in mention. Plaintiff:, and defendant’s outlook was good from their respective oars, despite the oonflioting evidence ae to the rain our taina on-either oar being up or down, and, therefore, thie fact, furnishes no oausa far the accident. Wo find that plaintiff ’a-chauffeur at all* tintes bad a plain view of defendant.’a on-ooming oar, efeloh ha admits first having notlood When sans was about: ISO feet from the oorner at White and upper Canal Streets :snd when plaintiff’a ear wae in the' neutral ground and upon the rail* way traoks. We ere not convinced, although there is some teati-. mony to that affeot, that plaintiff's driver looked to the' left instead of to hia right while making the crossing, but we are quite satisfied that defendant was at all times duly attentive; in the driving of his oar and took evsry possible ébanos, even up to the moment of the sooident, to avoid the «ame. Share ..is no possibility of discussion that the defendant, had the righi-Of *: way; that he wsw not, under the sir earns tancas of this case, obligated to yield thie right even at the last moment, which. a« we appreciate the evidence, did-not afford him a olear or raS'r'' sonable ohanoe to avoid the accident. Plaintiff's ear being af all times in lowest speed *ile crossing and not .being, crowded. *88by any on-coming sida or rear ftJsfcSiFp and plaintiff's ohauffeur having seen defendant's oar no farther than half-a-hloet away, it follows that defendant's right-of-way should have been duly recognised ana that plaintiff's ohauffeur was guilty of negligence in not stopping his (tax until defendant had passed the intersections of White and upper canal Streets. We find that plaintiff's charge of negligence on the part of defendant is not supported by the evidence; that plaintiff's ohauffeur was negligent in violating at least one of the two ordinances which he Should have observed, and that defendant did all he possibly could to avoid the accident. She findings of the trial judge should not be disturbed, there being no patent error, as we see it, in his appreolation of the law or the evidenoe.
IT 18, THEREFORE, ORDERED, ADJUDGED AND DECREED that the judgment appealed from be and the same hereby is affirmed at plaintiff's costs in both courts.
FEBRUARY 6, 1923.
JUDGMENT A RETRIED.